Opinión disidente emitida por el Juez Asociado Señor Her-nández Denton,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
Por entender que cuando ocurrieron los problemas que origina la controversia de autos, la Comisión de Servicio Público de Puerto Rico (en adelante Comisión) no tenía jurisdicción para adjudicar la querella por las servicios de alojamiento suministrados por las agencias de pasajes, disentimos de la opinión del Tribunal.
M
AI evaluar este recurso recordamos que en P.R. Lighterage Co. v. Caribe Tugboat Corp., 111 D.P.R. 686, 691-692 (1981), concluimos que “[n]i la Comisión ni los tribunales pueden añadir tipos de empresa a las que define la Asam-blea Legislativa como de servicio público .... La Comisión de Servicio Público de Puerto Rico no puede asumir juris-dicción sobre clase alguna de actividad que no esté clara-mente autorizada por ley para ello”. También, al igual que el Tribunal Superior, partimos de la premisa de que “en este caso la única queja de los viajeros querellantes es con relación a la calidad del sitio escogido por la empresa que-rellada para dar el servicio de alojamiento, y no hay queja de clase alguna relacionada con el viaje en sí”. Apéndice, pág. 156.
Por su naturaleza, a la Comisión le aplican las normas elementales vigentes en derecho administrativo. En particular, su jurisdicción está determinada por la Asamblea *292Legislativa quien le delegó los poderes para reglamentar un área de la economía. Al promulgar un reglamento, la Comisión puede complementarlo, pero no puede “sustituir el criterio legislativo o judicial plasmado en el estado de derecho vigente”. Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1, 24 (1991). Véase, además, A.P.I.A.U., Inc. v. Srio. de. Hacienda, 100 D.P.R. 173 (1971).
En 1985, al amparo del Art. 14 de la Ley de Servicio Público de Puerto Rico, 27 L.P.R.A. sec. 1101, la Comisión estaba autorizada a adjudicar reclamaciones contra las agencias de pasajes únicamente en cuanto a “la venta u ofrecimiento en venta de pasajes en Puerto Rico para el transporte aéreo, terrestre o acuático de personas para lu-gares dentro o fuera de Puerto Rico ...”. (Enfasis suplido.) 27 L.P.R.A. sec. 1002(w). En vista de nuestros pronuncia-mientos en P.R. Lighterage Co. v. Caribe Tugboat Corp., supra, el Tribunal Superior interpretó correctamente el po-der adjudicativo de la Comisión y no encontró en la ley “nada que pueda tan siquiera sugerir que el servicio de gestionar alojamiento para un viajero es una actividad cu-bierta por la ley”. Apéndice, pág. 156.
Mientras el recurso estaba pendiente ante esta Curia, la Asamblea Legislativa enmendó la Ley de Servicio Público de Puerto Rico en 1990. Conscientes de los poderes limita-dos concedidos a la Comisión para reglamentar las agen-cias de pasajes, la Asamblea Legislativa en 1990 amplió la jurisdicción de la agencia mediante la Ley Núm. 50 de 22 de agosto de 1990. La exposición claramente revela que la intención legislativa era otorgar nuevos poderes a la Comi-sión sobre actividades que no estaban bajo su jurisdicción.
El desarrollo económico imperante en el país ha hecho posi-ble que las empresas que ofrecen servicios y bienes al pueblo se hayan expandido en áreas que no estaban contempladas en épocas pasadas. Es nuestro propósito ampliar la jurisdicción de la Comisión de Servicio Público para que se enfrente a las con-diciones cambiantes de la sociedad y haga un mejor uso de la *293experiencia adquirida en años anteriores en beneficio del inte-rés público.
Para lograr el anterior objetivo es necesario enmendar la Ley Núm. 109 de 28 de junio de 1962, según enmendada, a los fines de proveerle jurisdicción a la Comisión de Servicio Público para fiscalizar nuevos servicios y nuevas empresas que prestan ser-vicios públicos.
Nos proponemos ampliar la jurisdicción de la Comisión de Servicio Público para que fiscalice las empresas que realizan servicios que están íntimamente unidos a la venta de pasajes, a las empresas que prestan servicio, venta, reparación y ajuste de metros de taxis, así como de vehículos públicos; a las empre-sas dedicadas a prestar servicio de venta, distribución, recons-trucción y reparación de cilindros para el gas licuado de petró-leo; y establecer penalidades por alterar metros de vehículos de servicio público y la violación del requisito de licencia para su venta o reparación. Exposición de Motivos de la Ley Núm. 50 de 22 de agosto de 1990, Leyes de Puerto Rico, pág. 1.
Con estos propósitos el estatuto, específicamente, am-plió los nuevos servicios ofrecidos por las agencias de pa-sajes e incluyó las “reservaciones de alojamiento, entrete-nimiento o transportación terrestre o confección y venta de viajes integrales (excursiones) dentro o fuera de Puerto Rico”. (Enfasis suplido.)
En su comparecencia ante la Comisión de Asuntos del Consumidor el Presidente de la Comisión de Servicio Pú-blico de Puerto Rico expresamente reconoció que en 1990, en lo referente a las agencias de pasajes, “la única activi-dad específica que esta[ba] sujeta a nuestra jurisdicción [era] l[a] relacionad[a] con la venta de pasajes”. Memorial del Ledo. Enrique Rodríguez Rodríguez, Presidente de la Comisión de Servicio Público de Puerto Rico a la Hon. Elsie Calderón de Hernández, Presidente de la Comisión de Asuntos del Consumidor, P. del S. 749 de 23 de abril de 1990, pág. 3. Ante la realidad de que estas empresas llevan a cabo otras funciones que generaban infinidad de quere-llas ante la Comisión, el licenciado Rodríguez Rodríguez recomendó que se ampliara la jurisdicción de la agencia para expresamente incluir estas nuevas actividades de las *294agencias de pasajes y permitirle a la entidad, mediante un procedimiento adjudicativo, dilucidar las reclamaciones presentadas en su contra.
La Asamblea Legislativa acogió esta propuesta y en-mendó la ley para autorizar a la Comisión a reglamentar estos nuevos servicios y adjudicar reclamaciones a la luz de la prueba sometida por las partes. Al amparo de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, la Comisión tiene que adjudicar formalmente cualquier reclamación salvaguardando los derechos de las partes afectadas. 3 L.P.R.A. sees. 2151— 2169.
Aunque con posterioridad a la presentación del caso ante este Tribunal, la acción legislativa, amplió los poderes delegados a la Comisión y aumentó la protección de los consumidores para incluir otros servicios ofrecidos por las agencias de pasajes, no podemos endosar la tesis mayori-taria de que las enmiendas de 1990 fueron para aclarar las facultades que la Comisión ya tenía. De la exposición de motivos de la Ley Núm. 50, supra, y de las declaraciones del propio Presidente de la Comisión claramente se des-prende que, como dichas actividades no estaban bajo la jurisdicción de la Comisión, estas enmiendas tenían el pro-pósito de aumentar sus poderes y no de aclararlos.
No obstante esta aceptación de la Asamblea Legislativa, de que antes de 1990 la Comisión no tenía jurisdicción para adjudicar querellas contra agencias de pasajes relati-vas a las reservaciones de alojamiento, hoy una mayoría de este Tribunal resuelve lo contrario y corrige la omisión que tenía anteriormente la Ley de Servicio Público de Puerto Rico. No podemos refrendar este acto de legislación judicial. Tampoco podemos suscribir la revocación sub si-lentio de P.R. Lighterage Co. v. Caribe Tugboat Corp., supra.
*295I
No obstante lo anterior, si presumiéramos que la Comi-sión tenía jurisdicción, procede en derecho devolver el caso al Tribunal Superior para que oportunamente evalúe el re-curso de revisión presentado por la empresa. Como dicho foro únicamente adjudicó el planteamiento jurisdiccional, debe evaluar los otros errores señalados.
En particular, el Tribunal Superior deberá examinar si la Comisión violó el debido proceso de ley al adjudicar los daños reclamados, revocar la licencia de la agencia de pa-sajes e imponer una multa de $100, sin ofrecerle una opor-tunidad de ser oída.(1)
Además, dicho foro debe revisar las determinaciones de hechos de la Comisión para verificar si están sostenidas por evidencia sustancial y evaluar si se justifica una in-demnización de $2,000 por los problemas que surgieron en la excursión a Orlando, Florida, cuyo precio total fue de $399.00, por un viaje de diez días, incluyendo alojamiento para cinco personas y el alquiler de un automóvil. (2)
Por las razones anteriormente expuestas, disentimos.

 De los autos se desprende que la empresa inicialmente objetó la jurisdicción de la Comisión para adjudicar la querella. También solicitó una posposición de la vista señalada aduciendo un conflicto en el calendario de su representación legal. La Comisión no tomó acción sobre estas peticiones y celebró la vista en la fecha señalada. Como la empresa no estuvo representada en esa vista, no pudo rebatir la prueba desfilada por el querellante. Tampoco pudo contrainterrogar a los testigos ni presentar su defensa.


 El Tribunal Superior deberá examinar cuidadosamente si la prueba sometida es suficiente para sostener la determinación de daños.